     Case 2:10-cv-01210-WDK-FMO Document 28 Filed 01/07/21 Page 1 of 1 Page ID #:143



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,        vs.             )   Case No.: 2:10-CV-01210-WDK-FMO
                                                         )                     AMENDED
 8     MIGUEL ANGEL RAMOS, et al,                        )                     RENEWAL OF JUDGMENT
                                                         )                     BY CLERK
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Miguel Angel
13
       Ramos individually and d/b/a Mariscos Ensenada 5; Maria Ramos Renteria aka Maria Ramos,
14
       individually and d/b/a Ensenada 5, entered on March 2, 2011, be and the same is hereby renewed in
15
       the amounts as set forth below:
16
               Renewal of money judgment
17
                       a. Total judgment                                  $      1,520.00
18
                       b. Costs after judgment                            $          00.00
19
                       c. Subtotal (add a and b)                          $      1,520.00
20
                       d. Credits                                         $          00.00
21
                       e. Subtotal (subtract d from c)                    $      1,520.00
22
                       f.   Interest after judgment(.27%)                $           40.44
23
                       g. Fee for filing renewal of application           $          00.00
24
                       h. Total renewed judgment (add e, f and g) $             1,560.44
25

26
              January 7, 2021
       Dated: ___________________              CLERK, by _________________________
27                                                Deputy
                                                      Kiry A. Gray,
28                                                    Clerk of U.S. District Court




                                               Renewal of Judgment
